 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fase 2:20-cv-03107-RGK-AFM Document 14-2 Filed 07/16/20 Pagelofi Page ID;

 

CASE NAME: Viva Naturals, Inc. v. Lief Organics, LLC
CASE NO: 2:20-cv-03107 RGK-AFM

PROOF OF SERVICE

I, the undersigned, hereby certify that I am a citizen of the United States, over the age of
18 years and not a party to the within action; my business address is 1545 Hotel Circle
South, Suite 150, San Diego, California 92108. On this date I served the following:

VIVA NATURALS, INC.’S MOTION FOR ENTRY OF DEFAULT
AS TO DEFENDANT LIEF ORGANICS, LLC PURSUANT
TO FED. R CIV. P. 55

(X ) BY U.S. MAIL

I served a true and correct copy of the above-named documents by mail by placing
the same in a sealed envelope with postage fully prepaid, and depositing said envelope in
the US. mail at San Diego, California. Said envelope(s) was/were addressed as listed

ereafter:

() BY FEDERAL EXPRESS DELIVERY

I served a true and correct copy of the above-named documents by Federal
Express by placing the same in a sealed envelope with postage fully prepaid, and
depositing said envelope in the Federal Express location in San Diego, California. Said
envelope(s) was/were addressed as listed hereafter:

( ) BY COURT’S CM/ECF ELECTRONIC FILING SERVER

I served on the interested parties in this action through their attorney’s, as stated
below, who have agreed to accept electronic service in this matter, by electronically filing
and serving said documents via the Court’s CM/ECF electronic filing server.

Lief Organics, LLC
Andrea Baghaee
28903 Avenue Paine
Valencia, CA 91355

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Dated: July 16, 2020 Aww Cx

Ann M. Coito

 

 

#52

 

 

 
